PAGE, Circuit Judge.
The District Court, on motion of defendants (appellees), dismissed, without opinion, plaintiff’s (appellant’s) bill for want of equity.
The averments of the bill show that plaintiff was the owner of a new and useful device, upon the discovery and perfection of which he had spent years of time and much money; that defendants, by fraudulently pretending and representing that they desired to make careful investigation of the device with the idea of buying or otherwise obtaining, the right to use it, and under the promise that they would keep all disclosures strictly secret and would not copy his blueprints or drawings, induced plaintiff to supply them with every detail of his invention, including all blueprints, drawings, etc.; that, after so receiving and keeping those things for a considerable time, defendants told plaintiff they did not care to negotiate further, but that, nevertheless, they did adopt, use, and embody in the Stutz automobile, of which the defendant corporation was the maker and the other defendants were officers and stockholders, plaintiff’s invention, using, in so doing, the detailed information gained from the plans, drawings, and blueprints furnished them by plaintiff. If the defendants did the things charged, they were guilty of a breach of their undertaking, and actually appropriated to their use the product of plaintiff’s labors and expenditures of money. We are of opinion that the complaint shows grounds for equitable relief.
It appears that there is a suit pending on the patent granted plaintiff upon the device in question, for which the court compelled the bringing of a separate suit. It would seem that, under equity rule 26, plaintiff had the right to join his two causes of action, and, in the interest of economy of time and effort, it appears desirable that in this ease that should be done.
The order of dismissal is reversed, and the cause remanded to the District Court, to proceed in harmony with this opinion.